Name: Commission Delegated Regulation (EU) No 500/2014 of 11 March 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council by amending Commission Regulation (EC) No 288/2009 as regards the granting of aid for accompanying measures in the framework of a School Fruit and Vegetables Scheme
 Type: Delegated Regulation
 Subject Matter: plant product;  EU finance;  teaching;  consumption;  economic policy
 Date Published: nan

 16.5.2014 EN Official Journal of the European Union L 145/12 COMMISSION DELEGATED REGULATION (EU) No 500/2014 of 11 March 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council by amending Commission Regulation (EC) No 288/2009 as regards the granting of aid for accompanying measures in the framework of a School Fruit and Vegetables Scheme THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (c) of paragraph 1 and point (b) of paragraph 2 of Article 24 thereof, Whereas: (1) Regulation (EU) No 1308/2013 repealed and replaced Council Regulation (EC) No 1234/2007 (2) as from 1 January 2014. (2) Article 23(1)(b) of Regulation (EU) No 1308/2013 provides that the Union aid under the School Fruit and Vegetables Scheme may cover also the accompanying measures necessary to make the scheme effective. It is therefore necessary to define those measures in terms of objectives and of costs associated with them and to determine which of those costs could be eligible for the Union aid. (3) Commission Regulation (EC) No 288/2009 (3) provides rules for the application of the School Fruit and Vegetables Scheme and in particular the obligation for the Member States to describe in their strategies the accompanying measures which they intend to adopt in order to ensure the successful implementation of the scheme. It also provides for rules on the costs eligible to the Union aid. It is therefore appropriate to amend Regulation (EC) No 288/2009 in order to include the rules concerning the accompanying measures as referred to in Article 23(1)(b) of Regulation (EU) No 1308/2013. (4) Article 4(1) of Regulation (EC) No 288/2009 provides that Member States setting up a School Fruit and Vegetables Scheme may apply for the Union aid for one or more periods running from 1 August to 31 July. To take into account the periodicity of the school year, the new rules concerning the accompanying measures should therefore become applicable as from 1 August 2014, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 288/2009 Regulation (EC) No 288/2009 is amended as follows: (1) in Article 3, paragraph 4 is replaced by the following: 4. Member States shall provide in their strategies the accompanying measures referred to in Article 23(1)(b) of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (4). The accompanying measures shall support the distribution of fruit and vegetable products and shall be directly linked to the objectives of the School Fruit and Vegetables Scheme of increasing short and long-term fruit and vegetable consumption and contributing to shaping healthy eating habits. These measures may involve also parents and teachers. (4) Regulation (EU) No 1308/2013 of the European Parliament of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671).;" (2) Article 5 is amended as follows: (a) paragraph 1 is amended as follows: (i) in point (b) of the first subparagraph, the following point (iv) is added: (iv) costs for the accompanying measures referred to in Article 23(1)(b) of Regulation (EU) No 1308/2013 and in particular:  costs for organising tasting classes, setting up and maintenance of gardening sessions, organisation of farm visits and similar activities aimed at connecting children with agriculture,  costs for measures aimed at educating children about agriculture, healthy eating habits and environmental matters related to the production, distribution and consumption of fruit and vegetable products,  costs for measures that are carried out in order to support the distribution of products and that are in line with the objectives of the School Fruit and Vegetables Scheme.; (ii) the fourth subparagraph is replaced by the following: The costs for communication and accompanying measures referred to respectively in points (b)(iii) and (iv) of the first subparagraph may not be financed under other Union aid schemes.; (b) in paragraph 2, the following subparagraph is added: The total amount of Union funds used to finance the costs under point (b) (iv) of the first subparagraph of paragraph 1 shall not exceed 15 % of the annual amount of the Union aid allocated to the Member State concerned, following the definitive allocation referred to in Article 4(4).. Article 2 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 288/2009 of 7 April 2009 laying down detailed rules for applying Council Regulation (EC) No 1234/2007 as regards Community aid for supplying fruit and vegetables, processed fruit and vegetables and banana products to children in educational establishments, in the framework of a School Fruit Scheme (OJ L 94, 8.4.2009, p. 38).